The opinion of the Court was delivered by
Sergeant, J.
The determination of the intention of this testator must rest upon the language of' his will, there being no other circumstances in the case stated tending to shed any light upon it. What the amount of the residue was, or what idea the testator entertained as to its ultimate benefit to the several residuary devisees, or how many and who they were, is unknown to us. Reading the will merely, I perceive nothing positive in it that shows an intention to exclude his son Thomas from a share in the residue. The word “ other” may easily be satisfied by a transposition of the words of the residuary clause, a resort which we are sometimes obliged to adopt, if we desire to arrange methodically language which has been written or spoken without reference to exactness of composition. The residuary clause will be complete and clear if we read it thus: “ And as to the rest and residue of my estate, real and personal, &c., with the exception of my daughter Jeannette and the wife of Ebenezer M’Cord, I give and bequeath the same to all my other children,” &c. That the word “ other,” in the will, does not refer to the previous legatees would appear by the subsequent exception of Jeannette, v/ho was one of them. We are not to attribute to the testator a superfluous exclusion, when there is a subject on which its operation is important, and when the opposite construction is, at best, but conjectural. On the whole, we think Thomas Leidich is entitled to a share in the residue beyond that devised to his mother and himself in the first clause of the will.
Judgment reversed, and judgment for plaintiff.